Citation Nr: 0602042	
Decision Date: 01/24/06    Archive Date: 01/31/06

DOCKET NO.  97-11 970	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury, to include arthritis.

2.  Entitlement to service connection for residuals of a 
cervical spine injury, to include arthritis.

3.  Entitlement to service connection for residuals of an 
injury of the shoulders, to include arthritis.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Associate Counsel

INTRODUCTION

The veteran served on active duty from May 1953 to May 1956, 
from May 1958 to April 1961, from March 1963 to March 1965, 
and from February 1968 to February 1977.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 1993 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas.

The above-referenced issues were previously before the Board, 
and were remanded in September 2004.  As all the directed 
evidentiary development has been completed, the claims are 
properly before the Board for appellate review.


FINDINGS OF FACT

1.  The competent and probative medical evidence of record 
preponderates against a finding that residuals of a low back 
injury, including arthritis, are related to military service.

2.  The competent and probative medical evidence of record 
preponderates against a finding that residuals of a cervical 
spine injury, including arthritis, are related to military 
service.

3.  The competent and probative medical evidence of record 
preponderates against a finding that residuals of a an injury 
of the shoulders, including arthritis, are related to 
military service.




CONCLUSIONS OF LAW

1.  Residuals of a low back injury, to include arthritis, 
were not incurred in or aggravated by service, nor may they 
be presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

2.  Residuals of a cervical spine injury, to include 
arthritis, were not incurred in or aggravated by service, nor 
may they be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).

3.  Residuals of an injury of the shoulders, to include 
arthritis, were not incurred in or aggravated by service, nor 
may they be presumed to have been incurred in service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137 (West 2002 
& Supp. 2005); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Factual Background

A May 1953 service examination shows the veteran's spine was 
abnormal, and scoliosis, right, was diagnosed.  A May 1954 
service record shows the veteran complained of low back pain.  
An undated service record shows the veteran underwent 
examination of the cervical and thoracic spine.  It was noted 
that he had been involved in an automobile accident, and had 
persistent pain between the shoulder blades.  The X-ray 
showed that the thoracic vertebrae were normal.

A September 1958 record shows the veteran was in an 
automobile accident in June 1958.  There was no concussion, 
but he had a whiplash injury to the neck.  He also complained 
of scapular pain, which he said was getting progressively 
worse.  Physical examination and X-rays were negative.  An 
April 1969 service record shows the veteran complained of 
pain in the left shoulder for several years.  Examination 
showed crepitus was present on extension and flexion of the 
shoulder joint.  An August 1969 service record shows the 
veteran reported a history of a painful shoulder, but no 
history of back trouble of any kind.  A January 1976 
examination shows the veteran's spine and upper extremities 
were normal.

An August 1990 VA treatment record shows the veteran 
complained of pain in both shoulders.  The assessment was 
degenerative arthritis.

A December 1990 VA X-ray report showed a diagnosis of minimal 
scoliosis.

A July 1991 VA outpatient record shows the veteran complained 
of pain in the neck and left shoulder for years.  There was 
no history of trauma.  An X-ray of the left shoulder was 
within normal limits.  The assessment was chronic bursitis of 
the left shoulder.

A July 1992 VA record shows the veteran complained of right 
shoulder, arm, and neck pain.

In February 1993, the veteran underwent VA general 
examination.  He indicated that he was in a vehicle accident 
in 1958.  He suffered back, neck, and knee injuries.  The 
pain returned in the last four or five years.  He dated his 
left shoulder injury to four years.  X-rays showed minimal 
degenerative spondylosis of the lower cervical spine, minimal 
degenerative joint disease of the right shoulder, and 
degenerative joint disease throughout the lumbar spine.  The 
diagnoses were chronic muscle strain of the lumbar spine, 
chronic muscle strain of the cervical spine, and mild 
degenerative joint disease of the shoulders.

VA outpatient treatment records dated from 1994 to 2000 show 
the veteran continued to receive treatment for his neck, 
shoulder, and low back pain.

A May 1999 VA clinical record shows the physician noted the 
veteran had back pain since 1958 and severe low back pain 
since 1992.


A February 2000 VA clinical record shows the veteran 
complained of chronic shoulder discomfort, with a history of 
bursitis and rotator cuff problems.

In September 2004, the veteran was scheduled for VA 
examinations to evaluate his claimed disabilities.

A subsequent November 2004 record shows the veteran failed to 
report for his VA examinations.

II.  Analysis

A.  Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2005).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2005); 38 C.F.R. § 3.159(b) (2005); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper VCAA 
notice must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; and (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim, in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); see also Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).




In the Mayfield case, the U.S. Court of Appeals for Veterans 
Claims addressed the meaning of prejudicial error 
(38 U.S.C.A. § 7261(b)), what burden each party bears with 
regard to the Court's taking due account of the rule of 
prejudicial error, and the application of prejudicial error 
in the context of the VCAA duty to notify (38 U.S.C.A. 
§ 5103(a)).  Considering the decisions of the Court in 
Pelegrini and Mayfield, the Board finds that the requirements 
of the VCAA have been satisfied in this matter, as discussed 
below.

In Pelegrini, the Court held, in part, that a VCAA notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim for VA benefits.  In 
the present case, the RO issued the initial rating decision 
in October 1993 and furnished the veteran a letter consistent 
with the VCAA in March 2003.  Therefore, he received notice 
after the initial adjudication of his claim by the AOJ.

However, in the present case, the unfavorable AOJ decision 
that is the basis of this appeal was already decided and 
appealed prior to VCAA enactment.  The Court acknowledged in 
Pelegrini that where, as here, the section 5103(a) notice was 
not mandated at the time of the initial AOJ decision, the AOJ 
did not err in not providing such notice.  Rather, the 
appellant has the right to content-complying notice and 
proper subsequent VA process.  Pelegrini, 18 Vet. App. at 
120.  

In a March 2003 letter, the RO informed the appellant of its 
duty to assist him in substantiating his claims under the 
VCAA, and the effect of this duty upon his claims.  In 
addition, the appellant was advised, by virtue of a detailed 
February 1997 statement of the case (SOC) and February 2003, 
April 2004, and August 2005 supplemental statements of the 
case (SSOCs) issued during the pendency of this appeal, of 
the pertinent law, and what the evidence must show in order 
to substantiate his claims.  We therefore believe that 
appropriate notice has been given in this case.  Further, the 
claims file reflects that the February 2003 SSOC contained 
the new duty-to-assist regulation codified at 38 C.F.R. 
§ 3.159 (2005).  See Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002).  All the above notice documents must be read 
in the context of prior, relatively contemporaneous 
communications from the RO.  See Mayfield, at 125. 

The Board concludes that the notifications received by the 
appellant adequately complied with the VCAA and subsequent 
interpretive authority, and that he has not been prejudiced 
in any way by the notice and assistance provided by the RO.  
See Bernard v. Brown, 4 Vet. App. 384, 393-94 (1993); 
VAOPGCPREC 16-92 (57 Fed. Reg. 49,747 (1992)).  Likewise, it 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims file, and that neither he nor his 
representative has identified any other pertinent evidence, 
not already of record, which would need to be obtained for a 
fair disposition of this appeal.  Thus, for these reasons, 
any failure in the timing or language of VCAA notice by the 
RO constituted harmless error.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the veteran.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  See also Livesay v. Principi, 15 Vet. App. 165, 178 
(2001) (en banc).

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2002 & 
Supp. 2005).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 3.102 (2005).




In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that an appellant need 
only demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

B.  Applicable Law and Analysis

Under 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303, a veteran 
is entitled to disability compensation for disability 
resulting from personal injury or disease incurred in or 
aggravated by active military service.  In addition, the law 
provides that, where a veteran served ninety days or more of 
active military service, and certain disabilities become 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  While the disease need not be diagnosed within the 
presumption period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree during 
that time.  Id.  Arthritis is included in this presumption.

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that a condition occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. at 
144; Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  This 
principle has been repeatedly reaffirmed by the Federal 
Circuit Court, which has stated, "a veteran seeking 
disability benefits must establish . . . the existence of a 
disability [and] a connection between the veteran's service 
and the disability."  Boyer v. West, 210 F.3d 1351, 1353 
(Fed. Cir. 2000).  See D'Amico v. West, 209 F.3d 1322, 1326 
(Fed. Cir. 2000); Maggitt v. West, 202 F.3d 1370, 1375 (Fed. 
Cir. 2000) (to the same effect).

It is clear that "[t]he regulations regarding service 
connection do not require that a veteran must establish 
service connection through medical records alone."  
Triplette v. Principi, 4 Vet. App. 45, 49 (1993), citing 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991).  It is 
equally clear, however, that the resolution of issues that 
involve medical knowledge, such as the diagnosis of a 
disability and the determination of medical etiology, require 
professional evidence.  See Espiritu v. Derwinski, 2 Vet. 
App. 492, 495 (1992).  See also Routen v. Brown, 10 Vet. App. 
183, 186 (1997) ("a layperson is generally not capable of 
opining on matters requiring medical knowledge"), aff'd sub 
nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 1998), cert. 
denied, 119 S. Ct. 404 (1998).

With regard to all three of his claims, the veteran has 
contended that he injured his back, neck, and shoulders while 
in service.  A review of the evidence above does show that 
the veteran complained of pain and received treatment while 
in service for his shoulders, back, and/or neck.  It was also 
shown that he was involved in an automobile accident in 1958.  
However, when examined just prior to separation in January 
1976, the veteran's spine and upper extremities were noted to 
be normal, and no defects or diagnoses were reported at that 
time.  In addition, arthritis of the back, neck, or shoulders 
was not diagnosed in service.

Moreover, the first medical evidence associated with the 
claims file which shows any treatment for any of the 
veteran's claimed disabilities is dated in 1990, thirteen 
years after the veteran's separation from service and 
certainly not within the one-year presumption period for 
service connection for arthritis.

Finally, and most important, as noted above, the Board 
remanded the veteran's claim in September 2004.  Given the 
veteran's treatment for symptoms in service, the Board felt 
that examinations were warranted to determine whether the 
veteran's current arthritis of the neck, back, and shoulders 
was related to any incident in

service.  While the veteran was scheduled for these 
examinations in September 2004, he failed to report for them, 
and did not provide an explanation for his absence.

Therefore, there is no competent medical opinion of record to 
link the veteran's current diagnoses and any incident or 
event in service.   Without a medical link to his active 
military service, service connection for the veteran's 
shoulder, neck, and back disorders cannot be awarded.  While 
a VA physician noted in a May 1999 VA outpatient record that 
the veteran's pain dated back to 1958, there is no indication 
that the physician reviewed the veteran's service records or 
obtained this information from any source other than the 
veteran.  A mere transcription of lay history, unenhanced by 
additional comment by the transcriber, does not become 
competent medical evidence merely because the transcriber is 
a medical professional.  See LeShore v. Brown, 8 Vet. App. 
406, 409 (1995).  Furthermore, even accepting that complaint 
of pain over the years, no competent medical evidence links 
those complaints with the currently claimed diagnoses.

The Board recognizes that the veteran believes that his 
disorders are connected in some way to his military service.  
However, while the veteran is certainly capable of providing 
evidence of symptomatology, a layperson is generally not 
capable of opining on matters requiring medical knowledge, 
such as the degree of disability produced by the symptoms or 
the condition causing the symptoms.  See Robinette v. Brown, 
8 Vet. App. 69, 74 (1995); Heuer v. Brown, 7 Vet. App. 379, 
384 (1995); Espiritu v. Derwinski, 2 Vet. App. at 494 (1992).  
See also Routen, supra; Harvey v. Brown, 6 Vet. App. 390, 
393-94 (1994).

Consequently, as the evidence preponderates against the 
claims for service connection for residuals of a low back 
injury, including arthritis; residuals of a cervical spine 
injury, including arthritis; and residuals of an injury to 
the shoulders, including arthritis, the benefit-of-the-doubt 
doctrine is inapplicable, and the claims must be denied.  
38 U.S.C.A. § 5107(b); Gilbert, supra.




ORDER

Service connection for residuals of a low back injury, to 
include arthritis, is denied.

Service connection for residuals of a cervical spine injury, 
to include arthritis, is denied.

Service connection for residuals of an injury of the 
shoulders, to include arthritis, is denied.



_________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


